 386DECISIONS OF NATIONAL LABOR RELATIONS BOARDUnited Mechanics'Union Local 150-F,Fur, Leather&MachineWorkers Union,Amalgamated Meat Cutters&Butcher Work-men of North America, AFL-CIO, and Joint Board, Fur,Leather&Machine Workers Unions,Amalgamated Meat Cut-ters&Butcher Workmen of North America, AFL-CIOandAmerican Photocopy Equipment CompanyUnited Mechanics'Union Local 150-F,Fur, Leather&MachineWorkers Union,Amalgamated Meat Cutters&Butcher Work-men of North America,AFL-CIOandAmerican PhotocopyEquipment Company.Cases No. 29-CC-6 (formerly 2-CC-849),29-CB-18, and 29-CB-18-2 (formerly 2-CB-3940, 2-CB-3940-2).March 3, 1965DECISION AND ORDEROn July 31, 1964, Trial Examiner Sidney D. Goldberg issuedhisDecision in the above-entitled proceeding, finding that theRespondents had engaged in and were engaging in certain unfairlabor practices and recommending that they cease and desist there-from and take certain affirmative action, as set forth in the attachedTrial Examiner's Decision.The Trial Examiner also found thattheRespondents had not engaged in certain other unfair laborpractices alleged in the complaint, and recommended dismissalof the complaint as to them.Thereafter, the Respondents and theGeneral Counsel filed exceptions to the Trial Examiner's Decisionand supporting briefs.The Board has reviewed the rulings of the Trial Examinermade at the hearing and finds that no prejudicial error was com-mitted.The rulings are hereby affirmed.'The Board has con-sidered the Trial Examiner's Decision, the exceptions and briefs,and the entire record in this case, and hereby adopts the findings,conclusions, and recommendations of the Trial Examiner.1Subsequent to the hearing herein but prior to the issuance of the Trial Examiner'sDecision,the Charging Party, on July 21,1964, requested leave to withdraw the chargesThe General Counsel opposed the request and on July 29, 1964. the Trial Examiner issuedan order denyingit.On August13, 1964,the Respondents filed with the Board a motionto grant the ChargingParty's request to withdraw charges.The General Counsel opposedthemotion.When an unfair labor practice charge is filed,the General Counsel proceeds,not in thevindication of private rights, but as the representativeof an Agencyentrusted withthe enforcementof publiclaw and the assertion of the public interest therein.We con-clude the Trial Examinerwas correctin denying the request to withdraw the chargesAccordingly,we deny Re'pondents'motion.New York CentralTranspoi t Company,141 NLRB 1144, 1145151 NLRB No. 33. UNITED MECHANICS'UNIONLOCAL 150-F, ETC.387ORDERPursuant to Section 10(c) of the National Labor Relations Act,as amended, the Board hereby adopts as its Order, the Orderrecommended by the Trial Examiner and orders that the Respond-ents, United Mechanics' Union Local 150-F, Fur, Leather & MachineWorkers Union, Amalgamated Meat Cutters & Butcher Workmenof North America, AFL-CIO, and Joint Board, Fur, Leather &Machine Workers Unions, Amalgamated Meat Cutters & ButcherWorkmen of North America, AFL-CIO, their officers, agents, andrepresentatives, shall take the action set forth in the Trial Examin-er'sRecommended Order 22 Section 3(a), (b), and(c)of the Trial Examiner'sRecommended Order is amendedto show the copies of the Notice marked "Appendix A" and "Appendix B" are to befurnished by the Regional Director for Region 29 for posting by Respondents,signedcopies are to be sent by Respondents to the Regional Director for Region 29 for postingby each of the Employers,who are willing;and Respondents shall notity the RegionalDirector for Region 29 what steps they have taken to comply herewith.The addresses given below the signatures in the appendixes attached to the TrialExaminer'sDecision are amended to read*"Fourth Floor,16 Court Street,Brooklyn, NewYork,Telephone No. 596-3535 "TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEIn Case No.2-CC-849, the complaint1alleges that the above-named Respond-ents, herein called the Local and the Joint Board,respectively,in aid of their labordispute with the Charging Party, hereincalled APECO,induced employees of Man-Ray Special Delivery Service,Inc., herein called Man-Ray,to strike and subjecteditsmanagement to threats and coercion with an object of forcing Man-Ray to ceasedoing business with APECO and that Respondents thereby violated Section 8(b)(4)(i) and(ii)(B) of the National Labor Relations Act, as amended,herein called theAct.Respondents,by answer,denied all the material allegations of the complaint.The complaint in Cases Nos. 2-CB-3940 and 2-CB-3940-2 2 alleges that the Localthreatened bodily harm to employees of APECO and conducted mass picketing anddemonstrations at their homes, thereby restraining and coercing them in the exerciseof rights guaranteed in Section 7 of the Act and violating Section 8(b) (1) (A) thereof.The Local, byanswer, denied threatening the employees or violating the Act and,while admitting that it had picketed at the employees'homes, claimed constitutionalprotection therefor under the First Amendment.With the issuance of the second complaint the Regional Director entered an orderconsolidating the cases.A hearing on the issues raised by the complaints and theanswers thereto was held before Trial Examiner Sidney D. Goldberg, at New York,New York, on May 4, 1964, at which all parties were represented and afforded anopportunity to adduce evidence,cross-examine witnesses,and argue upon the factsand law.By letter dated July 21, 1964, APECO informed me that it had enteredinto a contract with Respondents and requested leave to withdraw the charges.TheGeneral Counsel opposed the request and, by order dated July 29, I denied it.For the reasons set forth in detail below,I find that Respondents committed the actsalleged in both complaints and that, by such conduct, Respondents violated Section8(b) ( I ) (A) and Section 8(b) (4) (i) and (ii) (B) of the Act.i Issued Alarch 26, 1964,on charges filed February 13 and 26, 1964.2 Issued March31, 1964,on charges filed February3 and,March 11, 1964 388DECISIONS OF NATIONAL LABOR RELATIONS BOARDBased upon the entirerecord in this case,includingthe demeanorof the witnesses,I make thefollowing:FINDINGS OF FACT1.THE EMPLOYERS INVOLVEDAPECO,an Illinois corporation engaged in the manufacture and sale of photocopymachines, photocopy paper, and related products,maintains its principal office andplace of business in Evanston,Illinois, and has manufacturing plants and other placesof business in Missouri,California,Pennsylvania,Michigan,Ohio, New Jersey, andNew York. Respondents admit, and I find, that APECO is engaged in commercewithin the meaning ofthe Act.Man-Ray, a New York corporation,is engaged in rendering trucking and packagedelivery service to establishments in the metropolitan area of thecity of New York,including those in the waterfront freight terminals and the wholesale flower market.It operates several trucks and maintains a warehouseat 705 East12th Street, Man-hattan, in the city ofNew York. APECO's place of business at Long Island City inthe city ofNew York isits largest single customer and its annual revenue from thisaccount alone is about $30,000. It is admitted,and I find, that Man-Ray is a personengaged in an industry affecting commerce within the meaning of the Act.II.THE LABOR ORGANIZATION INVOLVEDRespondents are labor organizations within the meaning of the Act.The JointBoard is the organizational superior of the Local.III.THE UNFAIR LABOR PRACTICESA. BackgroundOn November 7, 1963, the Local was certified by the Board as the collective-bargaining representative of the service representatives and repairmen of APECO atits Long Island City plant.3Thereafter,the Joint Board and the Local entered into negotiations with APECObut, having no success in teaching an agreement,on January 30, 1964,4 they struckAPECO and commenced picketing the plant. At the time of the hearing the strikewas still in progress.B. Secondary conduct against Man-Ray1.Threats, coercion,and restraintThe procedure customarily followed by Man-Ray in its work for APECO was for aMan-Ray truck to call at the APECO plant late each afternoon,dropping the packagesconsigned to the plant and picking up shipments to be delivered to APECO's cus-tomers the following day.The truck would then return to the Man-Ray warehousewhere the packages were unloaded and sorted according to Man-Ray's operating routesfor delivery the next day.On January 30 the Man-Ray driver returned from APECO without having madethe stop because he declined to cross the picket line.5About 7 p.m.Emanuel Zapand Raymond Taibi, the principals in Man-Ray, each took a truck and drove it to theAPECOplant.When they arrived they found pickets at the loading platform andSolomon Friedman,a business agent of the Local,6 admittedly in charge of the picket-ing.According to Zap, Friedman said "among other things,"that he was a memberof the National Maritime Council and would keep Man-Ray off the docks and piersand out of the flower market.Zap and Taibi loaded their trucks and drove back to the Man-Ray warehouse.When they arrived they found Friedman and some of the pickets waiting for them.Zap asked Friedman why he "was acting the way he was"and Friedman said thatunless Man-Ray stopped"picking up and delivering for APECO,"Man-Ray would finds 2-RC-12982.4All dates hereinafter are 1964 unless otherwise stated.6Man-Ray's drivers are members of Local 807,Teamsterse It was stipulated that Solomon Friedman and Benjamin Parnes are business agentsof the Local and agents of both RespondentsIt was also stipulated that Henry FonerIs president of the Joint Board and an agent of both Respondents UNITED MECHANICS'UNION LOCAL150-F, ETC.389itsplace picketed and would be kept off the docks and piers.? Zap replied thatAPECO was Man-Ray's largest customer and that he could do nothing about it.The following morning, Zap was visited at the Man-Ray warehouse by BenjaminParnes, the other business agent of the Local and, until just a few days previously,itspresident.Parnes, according to Zap, said that it was a "legitimate" strike atAPECO and asked Man-Ray "not to do their work any longer."When Zap answeredthat APECO was his largest account and he "couldn't simply letthem go," Parnesappeared dissatisfied with the answer and replied: "We'll fix you." 8On the following workday, Monday, February 3, Parnes returned to Man-Ray'swarehouse accompanied by Henry Foner, president of the Joint Board.Robert Gist,aMan-Ray driver, was on the dock loading his truck.According to Gist, theywalked directly to him and asked him whether he was carrying "anything for APECO"on the truck.They then said' "Aren't you a union man yourself?" "Don't yourecognize a company that's on strike?" and "It's illegal for a union 9 man to carrystruck merchandise."Gist was telling them that he had nothing to do with APECOand the strike and Foner had started toward the truck when Ray Taibi, the otherprincipal of Man-Ray, joined the group.Taibi told Foner not to touch the truckand that he had no right to be in the warehouse. Foner then reached out his armtoward Gist as if to draw him aside and Taibi directed Foner to "leave my manalone." 10The noise of the argument attracted Zap's attention and he asked Foner andParnesto come intothe office.They did so and Gist completedloadinghis truck.In the office,Foner, according to his own testimony, continued to urge Man-Ray"not to do businesswith APECO" and argued that Man-Ray "was doing business witha struck firm." Zapagainprotested that Man-Ray was not involved in the strike;that APECOrepresented a large partof its work and that Man-Ray could notcontinueto operate without APECO's business.At this point, according to Zap, Parnes againsaid: "We'll fix you."A few minutes after the beginning of the conversation in the office, Gist, driving hisloaded truck out of the warehouse, stopped for a moment at the open door of the officeand spoke with Ray.He then left and the union agents left a short time thereafter.2. Inducement of employeesAt the time of these incidents, the Man-Ray warehouse was located on East 12thStreet which is a one-way, eastbound, street.Accordingly, Gist proceeded easterlyon 12th Street to the first intersection; he then made a left turn and drove north to14th Street, made another left turn and drove west on that street.He had drivensome distance along 14th Street and had reached Irving Place when he noticed, inhis rearview mirror, that the union agents who had been at the warehouse were in acar directly behind him.He thereupon continued to drive west on 14th Street butbegan an effort to "lose" the union agents' car.His route called for him to follow14th Street to 8th Avenue, turn right and proceed northward.He followed his pre-scribed course and, as he did so, continued to try to shake off the car, but it was stillclose behind him.As he reached 20th Street he noticed that there were threeuniformed police officers on the northwest corner of the intersection and he pulledover to the curb near them, stopped his truck, and got out.Parnes and Foner stopped their car immediately behind the truck and also got out.Parnes asked Gist whether he was carrying anything from APECO; stated thatAPECO was on strike and that he wanted Gist, as a union man, to cooperate withthem because if he, Gist, went out on strike, they would cooperate with him. Parnesalso said that "as long as someone carries APECO's merchandise, they can operate'Friedman testified that both at the APECO plant and at the Man-Ray warehousehe merely asked Zap "to cooperate" and not cross the picket line at APECO.He alsotestified, however, that he asked Zap to "go along with us and cooperate so it will shortenthe question of the strike "Based upon this statement, which is corroborative of Zap'stestimony that Friedman asked him to "stop picking up and delivering for APECO,"Friedman's interest in the proceeding and his demeanor while testifying, and the testimonyof Foner that he asked Man-Ray "not to do business with APECO because it will help usto settle the strike more quickly," I credit Zap's testimony rather than Friedman's andfind that Friedman made the statements set forth above.Parnes did not testifyI find that he made the statements attributed to him by Zap.The word "legal" is in the transcript at this point but all the testimony concerningthis incident convinces me that this is either an error by the reporter or a slip of thetongue by the witness and that the word "union" was used]1Gist's account of this incident is accepted and Foner's denial is rejected 390DECISIONS OF NATIONAL LABOR RELATION'S BOARDand our strike will be a worthless cause."Gist replied that he was headed for theBronx, that he had nothing from APECO, and that APECO ships very little to theBronx.Foner contributed the statements that they "couldn't get to all of the fellows"and that they would "just have to put a picket line around the place."The foregoing account is based on the testimony of Gist and I find that it occurredas he described it.Foner's denials are rejected 11Accordingly, I find that onFebruary 3, at the corner of 8th Avenue and 20th Street, Respondents, by Parnes andFoner, induced and encouraged Gist to refuse to perform services for his employer in,delivering APECO goods and that an object of such inducement was to force orrequire Man-Ray to cease doing business with APECOAfter the events set forth, above, Man-Ray was not subjected to further directmolestation.However, since the strike and picketing continued at the APECO plant,Man-Ray did not send its drivers there.For a 2-week period around the end ofFebruary,Man-Ray suspended its work for APECO but some arrangement wasthereafter made and the handling of APECO's deliveries was resumed. There is no^evidence in the record of any interference with Man-Ray's operations on the docksand piers or in the flower market.3.Conclusions concerning activity against Man-RayThe threats of Friedman to keep Man-Ray "off the piers and docks"and "out ofthe flower market"cannot be interpreted except as a threat of unlawful action sinceMan-Ray was not engaged in a labor dispute with Respondents and no version of thethreatened action could be justified as lawful activity.Accordingly,the unlawfulobject being manifestedby the manyrequests that Man-Ray cease doing business withAPECO, >;uch threats were in violation of Section 8(b) (4) (ii) (B) of the Act.12Similarly, Parnes' threat to Zap that Man-Ray's warehouse would be picketed if itcontinued to do business withAPECOalso violates Section 8(b) (4) (ii) (B).13The statements made to Gist in the warehouse by Foner and Parnes, taken together,were an appeal to him, as a union man,not to carryAPECO's freight because it was"struck merchandise"and constituted inducement that he not perform services forhis employer.14In view of the unlawfulobject,as expressed by Respondents' agents,itwas in violation of Section 8(b)(4)(1)(B). Similarly,the request made to Gist byRespondents'agents at 20th Street and 8th Avenue that he cooperate in not carryingor deliveringAPECOmerchandise becauseAPECOwas on strike was violative ofthe same section.11My reasons for accepting the testimony of Gist and rejecting that of Foner are basednot only on the demeanor of Gist, who impressed me as disinterested, forthright, andtruthful witness, and of Foner, who did not, but upon evidence which reflected credibilityupon Gist's account and other factors which cast doubt on Foner's. Specifically: Tonertestified that he parked his car, a blue Catalina, on the street outside when he went intothe warehouse.Gist, therefore, had never seen it when he recognized Parnes and Fonerimmediately behind his truck at the Irving Place intersectionNevertheless, Gist de-scribed the car following him as a "blue Bonneville," which is also a Pontiac and closelyresembles the CatalinaAccordinglyGist's testimony had an air of authenticity thatwas not in any way impaired by RespondentFoner, on the other hand, first testifiedthat he and Parnes were in the Man-Ray office for 10 to 15 minutes and for about 10 min-utes after Gist left with his truck.Even when confronted with his pretrial affidavit,he insistedthat this period of time was "at least 10 minutes " In his pretrial affidavitof February 26, however, he stated that the conversation in the office "took at mostthree or four minutes "This affidavit was taken on the same day that the amendedcharge was filed alleging Inducement of Man-Ray's employees and it Is a reasonableassumption that Foner was not aware of any need, at that time, to claim that he andParnes remainedat the Man-Ray premises any particular length of timeI find thathis affidavit contains a correct statement of this fact and that his testimony is untrueI also find that Foner and Parnes left the Man-Ray warehouse almost immediately afterGist, followed him as he described, and that the encounter occurred In accordance withhis testimony.12GeneralDrivers, Chauffeurs, and Helpers, Local Union No. 886 (The Stephens Com-pany),133 NLRB 1393 Compare:DistrictCouncil of Painters #48, etc. [HamiltonMaterials,Inc.] (Golding & Jones, Inc.),144 NLRB 1523;ElectricalWorkers Local 26,etc. (McCloskey & Co.),147 NLRB 1498IsDistrictCouncil of Pmenters #48, etc. [Hamilton Materials, Inc.] (Golding if Jones,Inc.), supra;New York TypographicalUnionNo. 6, etc (Gavrin Press Corporation, d/b/aGavrin Business Forms Company, Inc ),141 NLRB 1209, 1213.14District Council of Painterstt48,etc, supra. UNITED MECHANICS' UNION LOCAL 150-F, ETC.391C. Conduct against nonstriking employees1.Threats at the picket lineThe complaint in Cases Nos. 2-CB-3940 and 2-CB-3940-2 alleges that the Local,by Sol Friedman, its business manager, threatened to inflict bodily injury or harm to"various employees at APECO." In support of this allegation, Louis Samuel testifiedthat he had started driving a truck for APECO after the strike began and that hetransports APECO's freight to the Man-Ray warehouse; that on March 3 Friedmansaid to him, as he drove his truck up to the plant, "I warned you once- the next timeI'm goingto get tough" but that there was no one standing with Friedman at thetime, no threateninggesture accompanied the statement, and he was not frightenedby it.At the time of the hearing, the strike was still on, Samuel was still driving the tiuckfor APECO and there had been no repetition of any similar statement to him byFriedman or anyone else.Although I accept Samuel's testimony and find that thestatementwas made by Friedman, the relatively flaccid context in which it was utteredaswell as the absence of its repetition or implementation lead me to regard thisisolatedincident-as Samuel did-as trivial.2.The home demonstrationsThe complaint also alleges-and the Local's answer admits-that on or aboutMarch 7, "striking employees and Respondent" picketed the homes of APECOemployees.The evidence of the General Counsel's witnesses on this aspect of the case was notcontroverted, either by testimony on behalf of the Respondent Local or by seriouscross-examinationon this point.15Even in his oral summation, Respondent's counselaccepted the testimony and confined himself to the claim that the picketing was pro-tected by the first amendment.As described by the General Counsel's witnesses, therefore, I find that on Saturday,March 7, the following occurred:Paul Wright:a fieldtechnicianfor APECO, who had gone out on strike January 30but returned to work on February 6, lived in an apartment on the second floor, rear,at 33-24 228th Street, Astoria, which is in the city of New York.His mother-in-lawhas herapartmenton the same floor but at the front of the building.On Saturday, March 7, about 10 a.m., Wright went down to the street to warmup his automobile preliminary to driving his wife and her mother "downtown." Justas he was about to get into his car, an automobile carrying two striking employees ofAPECO came to a halt nearby. The strikers got out of their car and approached him,callinghim a "scab."At this time Wright's wife joined the group and referred to thefact that her husband had been beaten up just before he returned to work.One ofthe strikers, Robert Norman, addressed Mrs. Wright in foul language. She becamehysterical and Wright, fearing trouble, escorted his wife and her mother back into thehouse.Within a few minutes, several additional striking employees, led by Friedmanand Parries, business agents of the Local, and Ulysses Jones, the shop steward atAPECO, arrived in front of the house.Norman, in a loud voice, called attention tothe tires of Wright's car and Jones answered, "It would be too bad if anything hap-pened to them."About a dozenstrikingemployees, under the command of Friedman,began tomarch in front of the house, five of them carrying signs reading as follows:YOUR NEIGHBORPAUL WRIGHT33-24 228th StreetIS SCABBINGON HIS FELLOW EMPLOYEESAT APECOUNITED MECHANICSLocal 150A.M.C. & B.W. of N.A. AFL-CIO1sPaul Wright was the only witness on this part of the case whom Respondent at-tempted to discreditHis description, however, of the demonstration in front of hishome was not controverted and was practically identical with that of the other witnesseswhose homes received similar treatment.Accordingly, 7 creditWright's testimony 392DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe words "SCABBING" and "APECO" are about 21/2 inches tall and the otherlettering (except the two bottom lines) is about 11/2 inches tall.The signs, profes-sionally prepared, measure 14 by 22 inches, and the lettering is in dark blue or blackpaint, except the names which are in red.isThe striking employees, including those carrying signs, walked back and forth onthe sidewalk in front of the entrance to the building, while Friedman and Parriesstood at one side.Shop Steward Jones would shout a question to the other marchers and they wouldanswer in chorus. Jones shouted: "Who is taking the bread out of my kids' mouths"and the marchers shouted: "Paul Wright." Jones shouted: "Who is driving twocars" and the marchers cried- "Paul Wright."The shouting could be heard clearlyinWright's apartment and his wife was in hysterics.After the demonstration hadcontinued for about 15 minutes police officers, summoned by Wright, arrived on thescene.They compelled the marchers to cease shouting and confined them to asmall area in front of the building.A few minutes later, the demonstration endedand the marchers left.Louis Mistretta:a service technician at APECO for over 2 years, who did not goout on strike, lives at 126-17 Liberty Avenue, Richmond Hill, in the city of NewYork.He and his wife occupy the rear apartment above two stores. The stairwaygiving access to the upstairs apartments opens on the street beside the store fronts.On Saturday, March 7, at 11 a.m. he was at home with his wife. The doorbellrang and he went down the stairs to open the door.When he reached a point foursteps from the bottom of the stairs, he saw through the glass in the door, "all thesemen yelling and screaming."He recognized Friedman and some of the strikers.They were carrying signs similar to that described above-but with his name andaddress on them-yelling that he was a "scab" and that he was taking the bread outof their mouths.Mistretta was "scared and petrified" and went back upstairsTheshouting could be heard in his apartment and his wife was seriously disturbed, sohe called the police.The shouting continued for about 20 to 30 minutes and, duringthat period, his doorbell was rung three or four times more.Throughout the demonstration,Mistretta remained in his apartment with hispregnant wife, who was "very upset."They heard the shouting and they knew that,after about half an hour, it stopped but they had no firsthand knowledge of whatbrought the demonstration to an end.Louis Versaci:a service technician at APECO for over 2 years, who did not joinin the strike, lives in a two-family house in Franklin Square, just outside the cityof New York.About 1:30 p.m. on Saturday, March 7, he was visiting a friend in the neighbor-hood: his wife and child were at home and his father-in-law, Anthony Gianetto,with whom he shares the house, was working in the yard. Three automobiles drewup in front of his house and 14 or 15 people engaged in a noisy demonstration thatbrought a crowd ofonlookers.Gianetto asked Friedman what the trouble was and Friedman replied: "Your son-in-law is at home, why don't you let him come out?" Gianetto said that his son-in-law was not at home. He also questioned their right "to make trouble in front ofmy house," protesting that he was not a member of the Union and did not workfor APECO. The demonstrators were carrying signs similar to those used at thehomes of Wright and Mistretta but bearing Versaci's name and address.Theyshouted: "Lou Versaci is a scab; Boo! He takes the bread from my kids; Boo' Boo!Why doesn't he come down?"Mrs. Gianetto called the police and the officersarrived about 10 to 15minuteslater.They ordered the demonstrators to stop shout-ing and, after viewing the situation, sent for theirsergeant.Versaci returned home about 2:15 p.m. but avoided the demonstrators by enter-ing through the rear.The demonstrators, now quiet under the orders of the policeofficers, continued walking in a circle in front of the house for another 10 minutesand then left.Mrs. Gianetto was made ill by the incident.3.Conclusions regarding the demonstrations at the homes of nonstrikersThe complaint alleges that the Local, by the acts set forth above, "restrained andcoerced" the employees in their exercise of rights guaranteed in the Act and therebyviolated Section 8(b)(1) (A) thereof.Respondent, in addition to invoking consti-tutional protection for this activity as "free speech" contends that "picketing bybetween 12 and 14 people for half an hour" is not intimidatory or coercive.ieThe signscan be easily read at a distance of more than30 feet. UNITED MECHANICS' UNION LOCAL 150-F, ETC.393Section 8(b) (1) (A) was the subject, shortly after its enactment, of several deci-sions 17in which the Board, after setting forth the legislative history, concluded thatits interdictions related to physical violence and intimidation, or threats thereof,rather than to the moreremote or legaleffects of other,nonviolent,action.In theNationalMaritime Unioncase, the Board, at pages 984-985, pointed out that theAct contains no definition of what constitutes "restraint" or "coercion" but, to illus-trate, quoted portions of the legislative history which stated:.the only purpose [of Section 8 (b) (1) (A) ]is toprotect the rights ofemployees, to free them from the coercion of goon squads ....Itwould outlaw threats against employees. It would not outlaw anybodystrikingwho wanted to strike. It would not prevent anyone using the strikein a legitimate way, conducting peaceful picketing or employing persuasion.All it would do would be to outlaw such restraint and coercion as would preventpeople from going to work if they wished to go to work.In holding that the union's strike in that case, while violative of Section 8(b) (2)and 8(b) (3) of the Act, did not constitute conduct violative of Section 8(b) (1) (A),the Board wrote, at page 986:The touchstone of a strike which is violative of Section 8(b)(1)(A) is normallythemeansby which it is accomplished, so long as its objective is directly relatedto the interests of the strikers, and not directed primarily at compelling otheremployees to forego the rights which Section 7 protects.This construction of the section was confirmed by the Supreme Court in theCurtisBros.case,18 the Court writing, at page 290.... Section 8 (b) (1) (A) is a grant of power to the Board limited to authority toproceed againstuniontactics involving violence, intimidation, and reprisal orthreats thereof-conduct involving more than the general pressures upon per-sons employed by the affected employers implicit in economic strikes.and citing with approval,certainof the Board's earlier interpretations of the section,leading with theNational Maritime Union of America (The Texas Company), supra,case.In developing its interpretationof Section8(b)(1)(A), first set forth in theNMUcase and refined inInternationalLongshoremen's and Warehousemen's Union,C.I.O. (Sunset Line & Twine), supra,andUnited Shoe Workers, et al. (Perry NorvellCompany), supra,theBoard, inInternationalTypographical Union etc. (AmericanNewspaper Publishers Association),86 NLRB 951, 956, held that:... its proscriptions were limited to situations involving actual or threatenedeconomic reprisals and physical violence byunions ortheir agents against spe-cific individuals or groups of individualsin aneffort to compel them to join theUnion or to cooperatein a union's strike activities.This case, together withClara-Val Packing Company,87 NLRB 703, which was basedupon it, have become the foundation for frequent findings of "derivativeviolationof Section 8(b)(1)(A) in cases where violation of Section 8(b)(2) is predicateduponconduct constituting direct restraintsuponemployees' rights under the Act.19Measured against this legal background, I find that these demonstrations, by adozen or more marching, shouting, strikers under the evident command of theirleaders, constituted a coercive force directed at the nonstrikingemployees.The signsaccusing them of "scabbing" permit of no other inference since the word "scab," intoday's industrial society, is a term of opprobium.The demonstrators, shouting thename of the nonstriker and that he was "taking the bread out of the mouths of ourkids," carrying placards with his name and address, and parading on Saturday inresidential neighborhoods, held the nonstrikers up to ridicule and sought public con-17NatioaialMaritime Union of America, etc. (The Texas Company), 78NLRB 971;International Longshoremen's and Warehousemen'sUnion, C.I 0. (Sunset Line and TwineCompany),79 NLRB 1487;United Shoe Workers; Perry-Norvell Shoe Workers Com-mittee(Perry Norvell Company),80 NLRB 225.),18N.L.R.B. v. Drivers, Chauffeursand HelpersLocal Union No.639,etc. (Curtis B) as362 U.S. 274.11Bernhard-Altmann Texas Corporation,122 NLRB 1289, 1292-1293, enfdsub nom In-ternationalLadies'GarmentWorkers'Union v. N L R.B ,280 F 2d 616, 620-621(C.AD.C.) ; affd. 366 U.S. 731, 738. 394DECISIONS OF NATIONAL LABOR RELATIONS BOARDdemnation for their failure to join in the strike.20 Such conduct constitutes, I find,coercion and restraint.Moreover, implicit in any such demonstration is the threatthat it will be continued or repeated until its object is attainedRespondents' argument that this activity was picketing and, therefore, entitled tothe protection accorded such conduct underThornhill v. Alabama,310 U. S. 88, andother decisions protecting the right of free speech, must be rejected.The convictionof Thornhill was based upon his conduct, on a picket line outside a struck plant, inendeavoring peacefully to dissuade one who proposed to go to work in the plant andthis conduct, the Supreme Court held, was protected.Here, on the contrary, Respond-ents' activities occurred miles away from the struck plant, at the homes of individualemployees who had exercised rights guaranteed under the Act and it consisted ofconduct which, I have found, constituted restraint and coercion upon them. It isto be noted that in bothThornhill(at 105) and inBakery and Pastry Drivels v. Wohl(315 U.S. 769 at 775-776), the Supreme Court pointed out that, in the cases beforeit, there was no "invasion of the right of privacy" and that the conduct in questionconsisted of approaching the premises of employers and publicizing-without vio-lence or coercion-in the facts of a labor dispute.The conduct in question in this case, moreover, even if called "picketing" is notconduct protected by the first amendment. InAllen-Bradley Local No. 1111, etc. v.Wisconsin Employment Relations Board, et al.,315 U.S. 740, the Supreme Courtrefused to set aside, as unconstitutional because repugnant to the provisions of theAct, an order of the State board which directed that the union cease and desist from,inter alia,"Picketing the domiciles of employees."The union argued that the con-duct enjoined by the order was not (at that time-1942) prohibited by the Act; thatthe Act preempted the field and the State, therefore, could not act with respect to it.The Court rejected this argument, stating that the Act did not, by its mere enactment,exclude State regulation of the type exercised and that it was not shown that, by theState order, "any employee was deprived of rights protected or granted by the fed-eralAct."More directly relevant here, the Court also held that there was no ques-tion "as to constitutional limitations on state control of picketing under the rule ofThornhill'scase."IfWisconsin's curb on the picketing of employees' homes wasnot unconstitutional under theThornhilldoctrine, neither would be a Board orderherein.To the same effect isYoungdahl v. Rainfair, Inc,355 U.S. 131.2° In Thornhill v. Alabama,310 U.S. 88, 100-101, relied upon by Respondents, theSupreme Court pointed out that "the vague contours of the term `picket' are nowheredelineated" and, in this connection, referred to the article by Hellerstein entitled "Picket-ing Legislation and the Courts" in 10 No. Car L. Rev 158, 186n (1931), in whichan attempt was made to perform this task. The portion of the article set forth by theCourt reads, in part, as follows.A picketer may: (1) Merely observe . . (2) Communicate information . . (;)Persuade employees or customers not to engage in relations with the employer(4)Threaten employees or customers: (a) by the mere presence of the picketer,the presence may be a threat of,(1)physical violence, (ii) socialostracism, beingbranded in the community as a "scab" . .[Emphasis supplied II also deem pertinent here the decision of the Supreme Court inYoungdahl v. Rainfair,Inc.,355 U S 131, affirming that portion of a state court injunction which prohibitedacts of violence, Intimidation, and threats of violence and rejecting the argument thatsuch conduct in connection with a labor dispute was constitutionally protectedOn theuse of language, the Court wrote, at pages 138 to 139:Petitioners urge that all of this abusive language was protected and that theycould not, therefore, be enjoined from using it.We cannot agree.Words canreadily be so coupled with conduct as to provoke violenceSeeChaplinshy v, Stateof New Hampshire,315 U S. 568, 571-572. Petitioners contend that the words used,principally "scab" and variations thereon, are within a protected terminology.Butifa sufficient number yell any word sufficiently loudly showing an intent to ridicule,insult or annoy, no matter how innocuous the dictionary definition of that word,the effect may cease to be persuasion and become intimidation and incitement toviolence . . . .When, in a small community, more than 30 people get togetherand act as they did here, and heap abuse on their neighbors and former friends, acourtis justified in finding that violence is imminent UNITED MECHANICS'UNION LOCAL150-F, ETC.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCE395The activities of Respondents set forth in section III, above, in connection withthe operations of APECO and Man-Ray, have a close, intimate, and substantial rela-tion to trade, traffic, and commerce among the several States, and tend to lead tolabor disputes burdening and obstructing commerce and the free flow of commerce.V. THE REMEDYHaving found that the Respondents have engaged in certain unfair labor practices,itwill be recommended that they cease and desist therefrom and take certain affirma-tive action in order to effectuate the policies of the Act.Upon the basis of the foregoing findings of fact, and upon the entire record, I makethe following:CONCLUSIONS OF LAW1.Respondents are labor organizations within the meaning of Section 2(5) of theAct.2.APECO is engaged in commerce within the meaning of Section 2(6) and (7)of the Act.3.Man-Ray is a person engaged in an industry affecting commerce within themeaning of Sections 2(7) and 8(b) (4) of the Act.4.By threats that Man-Ray would be kept off the docks and piers and out of theflower market and by stating that they would "fix" Man-Ray and picket its premisesunless it ceased doing business with APECO and engaged in an unfair labor practicewithin the meaning of Section 8(b) (4) (ii) (B) of the Act.5.By requesting Robert Gist not to make deliveries for Man-Ray of APECOmerchandise, Respondents induced and encouraged an individual employed by aperson engaged in an industry affecting commerce to engage in a strike or refusalin the course of his employment to perform services with an object of forcing orrequiringMan-Ray to cease doing business with APECO, and engaged in an unfairlabor practice within the meaning of Section 8(b) (4) (i) (B) of the Act.6By demonstrations at the homes of nonstriking employees of APECO, Respond-ent Local restrained and coerced employees in the exercise of rights guaranteed inSection 7 and engaged in an unfair labor practice within the meaning of Section8(b) (1) (A) of the Act.7.The foregoing unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.8.Respondents have not engaged in the other unfair labor practices alleged in thecomplaint.RECOMMENDED ORDERUpon the foregoing findings of fact, conclusions of law, and upon the entire recordin this case, pursuant to Section 10(c) of the National Labor Relations Act, asamended, I hereby recommend that.1.UnitedMechanics'Union Local 150-F, Fur, Leather & Machine WorkersUnion, Amalgamated Meat Cutters & Butcher Workmen of North America, AFL-CIO, and Joint Board, Fur, Leather & Machine Workers Unions, Amalgamated MeatCutters and Butcher Workmen of North America, AFL-CIO, and each of them, theirofficers, representatives, agents, successors, and assigns, shall cease and desist frominducing or encouraging any individual employed by Man-Ray Special DeliveryService, Inc., or by any other person engaged in commerce or in an industry affectingcommerce, to engage in a strike or a refusal in the course of his employment to use,manufacture, process, transport, or otherwise handle or work on any goods, articles,materials, or commodities, or to perform any services, and cease and desist fromthreatening, coercing, or restraining the aforenamed Employer or any other personengaged in commerce or in an industry affecting commerce, where, in either case,an object thereof is to force or require Man-Ray Special Delivery Service, Inc., tocease doing business with American Photocopy Equipment Company.2.UnitedMechanics'Union Local 150-F, Fur, Leather & Machine WorkersUnion, Amalgamated Meat Cutters & Butcher Workmen of North America, AFL-CIO, its officers, representatives, agents, successors, and assigns, shall cease anddesist from, by demonstrations at the homes of employees of American PhotocopyEquipment Company, or in any other like or related manner, restraining or coercingemployees of said employer in the exercise of rights guaranteed in Section 7 of theAct. 396DECISIONS OF NATIONAL LABOR RELATIONS BOARD3.The following affirmative action,necessary to effectuate the policies of the Act,should be taken:(a)Respondent,United Mechanics'Union Local 150-F,shall post, in conspicu-ous places,in its business offices, meeting halls, and all places where notices to mem-bers are customarily posted, copies of the attached notice marked"Appendix A."Respondent Joint Board shall post, in conspicuous places, in its business offices,meeting halls,and all places where notices to members are customarily posted,copiesof the attached notice marked"Appendix B." 21Copies of said notices to be fur-nished by the Regional Director for Region 2, shall, after being duly signed by theauthorized representatives of the appropriate Respondents,be posted by them asdirected immediately upon receipt thereof and be maintained by each of them for60 consecutive days.Reasonable steps shall be taken by Respondents to insure thatsuch notices are not altered,defaced, or covered by any other material.(b)Respondents and each of them shall furnish to the Regional Director forRegion 2 signed copies of the appropriate aforementioned notices for posting byeach of the Employers named in the preceding paragraphs who are willing,in placeswhere notices to employees are customarily postedCopies of said notices, to befurnished by the Regional Director,shall, after being signed by Respondents,as indi-cated, be forthwith returned to the Regional Director for disposition by him.(c)Respondents and each of them shall notify the said Regional Director,in writ-ing,within 20 days from the date of receipt of this Decision and RecommendedOrder, what steps such Respondent has taken to comply herewith.224. I further recommend that the complaint be dismissed insofar as it alleges otherviolations of the Act.a In the event that this Recommended Order be adopted by the Board,the words "aDecision and Order"shall be substituted for the words"the Recommended Order of aTrial Examiner,"in each of the noticesIn the further event that the Board'sOrderbe enforced by a decree of a United States Court of Appeals,the words"a Decree of theUnited States Court of Appeals,Enforcing an Order"shall be substituted for the words"a Decision and Order."22 In the event that this Recommended Order be adopted by the Board,this provisionshall be modified to read: "Notify said Regional Director, in writing,within 10 daysfrom the date of this Order,what steps the Respondents have taken to comply herewith."APPENDIX ANOTICE TO ALL EMPLOYEES OF MAN-RAY SPECIAL DELIVERY SERVICE, INC.AND AMERICAN PHOTOCOPY EQUIPMENT COMPANYPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board and to effectuate the policies of the National Labor Relations Act,as amended,we hereby notify you thatWE WILL NOT induce or encourage any individual employed by Man-RaySpecial Delivery Service, Inc., or by any person engaged in commerce or in anindustry affecting commerce,to engage in a strike or a refusal in the course ofhis employment to perform any services,and WE WILL NOT threaten,coerce, orrestrain the aforenamed employer, or any other person engaged in commerce orin an industry affecting commerce,where, in either case, an object is to forceor require Man-Ray Special Delivery Service,Inc , to cease doing business withAmerican Photocopy Equipment Company.WE WILL NOT,by demonstrations at the homes of employees of AmericanPhotocopy Equipment Company, or in any other like or related manner,restrain,or coerce employees of that employer in the exercise of rights guaran-teed in Section 7 of the Act.UNITED MECHANICS'UNION LOCAL 150-F, FUR, LEATHER &MACHINE WORKERS UNION, AMALGAMATED MEAT CUTTERS& BUTCHER WORKMEN OF NORTH AMERICA,AFL-CIO,Labor Organization.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered,defaced, or covered by any other material.Employees may communicate directly with the Board's Regional Office, 745 FifthAvenue, New York, New York, Telephone No. Plaza 1-5500,if they have any ques-tion concerning this notice or compliance with its provisions. THEO HAMM BREWING COMPANY397APPENDIX BNOTICE TO ALL EMPLOYEES OF MAN-RAY SPECIALDELIVERY SERVICE, INC.AND AMERICAN PHOTOCOPYEQIPMENTCOMPANYPursuantto theRecommendedOrder of a Trial Examiner of the National LaborRelations Board and to effectuate the policiesof the National Labor Relations Act,as amended,we hereby notify you that:WE WILLNOT induce or encourageany individual employed byMan-RaySpecial Delivery Service,Inc., or by anyother person engaged in commerce orin an industry affecting commerce,to engage in a strike or a refusal in thecourse of his employment to perform any services,and WE WILL NOT threaten,coerce, or restrain the aforenamedemployer or any otherperson engaged incommerce or in anindustryaffecting commerce,where, in either case, anobject is to force or requireMan-Ray Special DeliveryService, Inc., to ceasedoing businesswith American PhotocopyEquipmentCompany.JOINT BOARD,FUR, LEATHER &MACHINE WORKERSUNIONS,AMALGAMATED MEAT CUTTERS &BUTCHER WORKMEN OFNORTHAMERICA, AFL-CIO,LaborOrganization.Dated-------------------By-------------------------------------------(Representative)(Title)Thisnotice must remain postedfor 60consecutivedays fromthe date of posting,and must not be altered,defaced,or coveredby anyother material.Employees may communicatedirectly withthe Board'sRegionalOffice, 745 FifthAvenue, New York, New York, Telephone No. Plaza 1-5500, if theyhave any ques-tionconcerning this notice or compliance with its provisions.Theo Hamm Brewing CompanyandFloyd SmithLocal 111,International Union of United Brewery, Flour,Cereal,Soft Drink and Distillery Workers of America, AFL-CIOandFloyd Smith.Cases Nos. 23-CA-16415 and 23-CB-487.March 3,1965DECISION AND ORDEROn July 7, 1964, Trial Examiner Fannie M. Boyls issued herDecision in the above-entitled proceeding, finding that RespondentCompany had not engaged in certain unfair labor practices andthat Respondent Union had engaged in certain unfair labor practicesand recommending that it cease and desist therefrom and takecertain affirmative action, as set forth in her attached Decision.Thereafter, the General Counsel filed exceptions to the Decisionwith a supporting brief, and Respondent filed a brief in supportof the Decision.Pursuant to the provisions of Section 3(b) of the National LaborRelationsAct, as amended, the National Labor Relations Boardhas delegated its powers in connection with these cases to a three-member panel [Members Fanning, Brown, and Jenkins].The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.151 NLRB No. 42.